DETAILED ACTION
	In response to a restriction requirement mailed on 10/26/2021 applicant has elected, with traverse, Claims 1-13 and 18-19 for examination.  Claims 14-17 are hereby withdrawn.  
Claim Objections
Claim 19 is objected to because of the following informalities:  “the ink blocking layer” lacks proper antecedent basis.  It is likely applicant intended Claim 19 to be dependent upon Claim 18 and that is how it has been examined.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Han et al. (US Publication 2015/0043174). 
In re Claim 1, Han discloses a cover plate, comprising a bending zone 350 and a non-bending zone 320/330, wherein the cover plate comprises: a substrate layer 310a (See Figure 8) and a hardened layer 320 or 330 attached to the substrate layer, wherein the hardened layer comprises a first hardened layer portion (See Figure 2) located in the bending zone 350, the first hardened layer portion comprising a mixture of la flexible hardened material 370 and a rigid hardened material 360.
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Publication 2015/0043174) taken alone.
In re Claim 2, Han discloses wherein the first hardened layer portion comprises a plurality of layers of flexible hardened material 370 and a plurality of layers of rigid hardened material 360, the plurality of layers of flexible hardened material and the plurality of layers of rigid hardened material are arranged alternately on the substrate layer along an interface between the substrate layer and the hardened layer.  Han discloses the limitations as noted above in the embodiments as shown in Figures 2 and 8, but does not explicitly disclose wherein an upper surface and a lower surface of the substrate layer are each provided with the hardened layer.  However, Han disclose in another embodiment wherein a substrate 305 may be positioned beneath one layer 310.  As noted above, Han Figure 8 discloses wherein a plurality of layers 310a, 310b, etc may be then stacked on each other.  Therefore, the embodiment as shown in Figures 2 and 8 as modified by the embodiment as shown in Figure 10A would disclose wherein an upper surface and a lower surface of the substrate layer 
In re Claim 3, Han discloses wherein hardened layers portions 320, 330 (See Figure 1 for example) may be formed in the non-bending zone.  
In re Claims 4 and 5, Han discloses wherein the flexible hardened material may comprise polymer resin (Han, paragraph 0017) and wherein the rigid hardened material may comprise glass or rigid resin film (Han, paragraph 0018).  Han does not explicitly disclose a pencil hardness of the materials.  However, it would have been obvious to one having ordinary skill in the art a time before the filing date of this application to have provided a specific pencil hardness for these materials since it has been held that discovering an optimum value (e.g. 7H) of a result effective variable (e.g. the hardness of glass/rigid resin and/or lesser hardness of polymer resin) involves only routine skill in the art. See MPEP §2144.  
Allowable Subject Matter
Claims 6-11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations of “an ink blocking layer attached to the hardened layer, the ink blocking layer comprising a first ink layer portion located in the bending zone, the first ink layer portion comprising a mixture of a flexible ink material and a rigid ink material” in Claim 6, and similarly in Claim 18, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841